Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on February 21, 2022 is acknowledged.
Claim 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “build material application element” in claims 2-3 and 9-12. [0039], [0041], [0066], and [0073] of Applicant’s disclosure indicates a “build material application element” may be a recoating blade or a chamber comprising a gate-like opening that could include a closing element. Additionally, “a moveably supported build material supply element” in claims 15-16. [0025], [0030], [0061], and [0068] of Applicant’s disclosure indicates a “build material supply element” is a plate.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
Claims 2-5, 7, 9-12, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “build material application element is moveable or moved across the supply area of the…” It is unclear if this limitation is drawn merely to the build material application element being moveable as recited or if the limitation is drawn to a method step of moving as recited. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. Removal of “or moved” is suggested to clarify claims 2-3. Claims 4-5 rejected as depending from claim 3.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be 
Claim 7 recites, “wherein the first build material application device is assigned to the first build material supply device and the second build material application device is assigned to the second build material supply device.” The meaning of “assigned” is indefinite as the nature of the recited relationship is unclear.
Claims 9-12 contain various instances of the phrase “of the or a” whose meaning is indefinite. Where appropriate, this phrase shall be interpreted as “of the” for the sake of clear antecedent basis. Claims 15-17 rejected as depending from claim 12.
Claims 9-12 recites the limitation "the control unit" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is believed that “the control unit” is meant to refer to “a control device” recited in parent claim 8. Claims 15-17 rejected as depending from claim 12.
Claims 10-11 recite various components being positioned “relative” to various supply areas. The meaning of relative is indefinite as any position would in some sense be relative to something else. Claims 12 and 15-17 rejected as depending from claim 11.
Claim 17 recites “a first build material receiving volume” and “a second build receiving volume.” With reference to “first build material receiving volume 15” of Fig. 1, it is unclear if the claim term refers to a volume of space above a build material supply element 14 embodied as a plate or a volume of powder comprising build material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Din (US 2016/0221263) in view of Dries (US 2019/0313878).
Regarding claim 1, Din discloses an apparatus for additively manufacturing a three-dimensional object (3-D printing apparatus 100, [0025], Figs. 2-5) formed by successive 
Din teaches an apparatus substantially as claimed. Din does not disclose manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus ([0061]).

Regarding claim 2, Din as modified teaches wherein the first build material application device comprises at least one build material application element moveably supported relative to the first build material supply device in a first motion path (paving roller 122b is moveable relative to second supplying platform 116, moving in direction D2, [0029], Figs. 2-3), in which the build material application element is moveable or moved across the supply area of the first build material supply device and the build area of the apparatus (paving roller 122b is moveable relative across supply area of second supplying platform 116 and printing platform 112, [0029], Figs. 2-3).
Regarding claim 3, Din as modified teaches wherein the second build material application device comprises at least one build material application element moveably supported relative to the second build material supply device in a second motion path (paving roller 122a is moveable relative to first supplying platform 114, moving in direction D1, [0028]), in which the build material application element is moveable or moved across the supply area of the second build material supply device and the supply area of the first build material supply device (paving roller 122a is moveable across first supplying platform 114 and second supplying platform 116, [0028]).

Regarding claim 5, Din as modified teaches wherein the first motion path at least extends across the supply area of the first build material supply device and the build area of the apparatus ([0029]) and the second motion path at least extends across the supply area of the second build material supply device and the supply area of the first build material supply device ([0028]).
Regarding claim 6, Din as modified teaches wherein the second build material supply device is arranged in a lateral arrangement relative to the first build material supply device (first supplying platform 114 and second supplying platform 116 are lateral relative to each other, Fig. 3).
Regarding claim 7, Din as modified teaches wherein the first build material application device is assigned to the first build material supply device (paving roller 122b collects powder from second supplying platform 116 before delivering to printing platform 112, [0029]; the meaning of assigned is unclear but it is believed that this teaching constitutes “assigned”) and the second build material application device is assigned to the second build material supply device (paving roller 122a collects powder from first supplying platform 114 before delivering to printing platform 112, [0028]; the meaning of assigned is unclear but it is believed that this teaching constitutes “assigned”).
Regarding claim 8, Din as modified teaches further comprising a control device configured to control operation of the first and second build material application devices 
Regarding claim 9, Din as modified teaches wherein the control unit is configured to control a motion of the or a build material application element of the second build material application device under consideration of a motion of the or a build material application element of the first build material application device (apparatus 100 controls movements, teaching a component performing that function, [0031], Fig. 1).
Regarding claim 10, Din as modified teaches wherein the control unit is configured to control a motion of the or a build material application element of the first build material application device from a start position of the build material application element in which the build material application element is positioned relative to the supply area of the first build material supply device before starting a build material application motion allowing for applying build material in the build area of the apparatus towards an end position of the build material application element in which the build material application element is positioned relative to the supply area of the first build material supply device after completing a respective build material application motion ([0027-29]).
Regarding claim 11, Din as modified teaches wherein the control unit is configured to control a motion of the or a build material application element of the second build material application device from a start position of the build material application element in which the build material application element is positioned relative to the supply area of the second build material supply device before starting a build material supply motion allowing for supplying build material to the supply area of the first build material supply device towards an end 
Regarding claim 12, Din as modified teaches wherein the control unit is configured to initiate a build material application motion of the or a build material application element of the first build material application device and a build material supply motion of the or a build material application element of the second build material application device at the same time (paving rollers 122a and 122b start moving at the same time, [0028]).
Regarding claim 13, Din as modified teaches wherein the first build material supply device comprises a build material storage unit comprising at least one build material storage element (second recycle tank 119 comprising a tank, [0027], Fig. 1) configured to store build material which is supplyable from the first build material supply device (second support platform 116 supports powder which can be stored in second recycle tank 119 supplyable by second paving roller 122b, [0027]).
Regarding claim 14, Din as modified teaches wherein the second build material supply device comprises a build material storage unit comprising at least one build material storage element configured to store build material which is supplyable from the second build material supply device (first support platform 114 supports powder which can be stored in first recycle tank 118 supplyable by first paving roller 122a, [0027]).
Regarding claim 15, Din as modified teaches wherein the build material storage element of the build material storage unit of the first build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to 
Regarding claim 16, Din as modified teaches wherein the build material storage element of the build material storage unit of the second build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to the supply area of the second build material supply device (first supplying platform 114 is lifted to supply building powder, [0026] [0028]).
Regarding claim 17, Din as modified teaches wherein the build material storage element of the build material storage unit of the first build material supply device comprises a first build material receiving volume (volume above second supplying platform 116 constitutes a build material receiving volume, [0029], Fig. 3) and the build material storage element of the build material storage unit of the second build material supply device comprises a second build material receiving volume same or a different to the first build material receiving volume (volume above first supplying platform 114 constitutes a build material receiving volume and it is different from the volume above second supplying platform 116, [0028], Fig. 3).

Regarding claim 18, Din discloses a build material application arrangement for an apparatus for additively manufacturing a three-dimensional object (arrangement for 3-D printing apparatus 100, [0025], Figs. 2-5) formed by successive layerwise selective consolidation of build material layers in a build area of the apparatus (dispense bonding material by printing head 124, printing bed 112 constitutes a build area, [0027], Figs. 2-3 and 5), the apparatus comprising: a first build material supply device (second supplying platform 116, [0029], Figs. 2-
Din teaches an apparatus substantially as claimed. Din does not disclose manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus ([0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Din to include a laser for sintering powder instead of depositing a bonding material because [0061] of Dries teaches that these alternatives are art recognized equivalents for consolidating powder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Din (US 9,855,706) teaches subject matter similar to Din (US 2016/0221263), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726